MEMORANDUM **
Vicente Manuel Camarena-Rodriguez appeals from his guilty plea conviction and 60-month sentence imposed for conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(i)(A)(ii) and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Camarena-Rodriguez’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Counsel has identified and correctly rejected as a potential issue for appeal whether the district court erred by denying Camarena-Rodriguez’s request for a cultural assimilation downward departure. A district court’s discretionary decision to deny a downward departure request is unreviewable on appeal. United States v. Lipman, 133 F.3d 726, 729, 731-32 (9th Cir.1997). Camarena-Rodriguez has not filed a pro se supplemental brief.
Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Appellant's September 9, 2001 motion requesting leave to file late supplemental excerpts of record is GRANTED. The Clerk is *541directed to file Camarena-Rodriguez’s supplemental excerpts of record received on September 4, 2001.